Exhibit 12.01 Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Six Months Ended Year Ended December 31, June 30, 2011 Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees $ ) $ ) $ ) Distributed income of equity investees 63 Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness Rentals 28 54 77 Total fixed charges $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees plus fixed charges and distributed income of equity investees $ ) $ ) $ Ratio of earnings to fixed charges (A) (A) (A) (A)Due to the Company's losses in 2008, 2007 and 2006, the ratio coverage in these years was less than 1:1.The Company would have had to generate additional earnings of $295,848, $658,791 and $61,042, respectively, to achieve coverage of 1:1 in those years.
